DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Phytosterol nanoparticles with reduced crystallinity generated using nanoporous starch aerogels” to Ubeyitogullari et al.
Regarding Claim 1.  Ubeyitogullari et al. teaches a nanoporous starch aerogel impregnated with a phytosterol via a supercritical carbon dioxide impregnation process.  The phytosterol nanoparticles impregnated therein were observed to exhibited decreased crystallinity (See Abstract and Experimental Section), i.e. they have reduced crystallinity as compared to their crude counterpart.
Regarding Claim 2.  Ubeyitogullari et al. teaches the nanoporous starch aerogel of Claim 1 is a wheat starch aerogel (See “Materials” in Experimental Section).
Regarding Claim 4.  Ubeyitogullari et al. teaches the nanoporous starch aerogel of Claim 1 wherein the phytosterols impregnated into the aerogel are β-sitosterol, stigmasterol, and campesterol (See “Materials” in Experimental Section).

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Phytosterol nanoparticles with reduced crystallinity generated using nanoporous starch aerogels” to Ubeyitogullari et al.
Regarding Claim 18.  Ubeyitogullari et al. teaches a nanoporous starch aerogel impregnated with a phytosterol via a supercritical carbon dioxide impregnation process.  The phytosterol nanoparticles impregnated therein were observed to have increased solubility in water compared to the crude phytosterols (See Abstract and Experimental Section).
Regarding Claim 20.  Ubeyitogullari et al. teaches the nanoporous starch aerogel of Claim 18 wherein the phytosterols impregnated into the aerogel are β-sitosterol, stigmasterol, and campesterol (See “Materials” in Experimental Section).

Response to Arguments
Applicant's arguments filed October 15, 2020 have been fully considered and are persuasive.  However, the instant application is not in condition for allowance in light of the new grounds of rejection under 35 U.S.C. 102(a)(1) set forth in view of “Phytosterol nanoparticles with reduced crystallinity generated using nanoporous starch aerogels” to Ubeyitogullari et al.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768